DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Contact Information
	The amendments of claims 1, 2, 8-10, and 12, and addition of claims 14-15 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (JP2006-095783A) in view of Iwata et al. (JP2012-068760A).
	Regarding claims 1 and 13, Kishimoto discloses a gas barrier film and display substrate using it (0001). The display substrate (20) comprising a transparent gas barrier laminate film (10) on an outermost surface and a transparent conductive layer (21) formed in direct physical contact with the transparent gas barrier film laminate and electrode layer (23; instant driven unit) on the transparent conductive layer (Fig. 3, 0014).

    PNG
    media_image1.png
    166
    436
    media_image1.png
    Greyscale

	Kishimoto does not disclose the transparent inorganic oxide gas barrier film having a b* value of more than 0 in the L*a*b* color system. However, Kishimoto teaches the inorganic oxide film (13) formed of silicon oxide and being vacuum-deposited (0035). Kishimoto further acknowledges adjusting “x” in general formula SiOx of the silicon oxide film to optimize the transparency due to the film becoming too yellowish in color (0035). Thus, given Kishimoto teaches the same materials and method of formation of the gas barrier film, as well as acknowledging the film having a yellowish hue, and applicant teaches that a yellowish hue has a b* value of more than 0 in the L*a*b* color system (Specification: 0034), it would have been obvious to a person of ordinary skill that inorganic film of Kishimoto would have a b* value of more than 0 as claimed.
	While Kishimoto teaches the material of the transparent conductive layer is not particularly limited as long as it is transparent and conductive, Kishimoto does not disclose the transparent conductive layer containing a conductive polymer and having a b* value of less than 0 in the L*a*b* color system.
	Iwata, in the analogous field of display devices, teaches a transparent conductive layer comprising a conductive polymer having a negative b* value (0005 and 0011), overlapping the claimed b* value of less than 0.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the inorganic oxide layer of Kishimoto to be formed of a conductive polymer having a negative b* value as taught by Iwata, to provide a display with good optical characteristics (0011).
	Alternatively, it is noted that the claimed b* values for the gas barrier film and conductive layer relate to the color of the film, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed b* value of the barrier film and conductive layer, are viewed as an aesthetic design choice as they pertains to a color choice which affects the appearance of the product (see specification 0010) and does not result in a mechanical function. Thus, the design choice of b* values would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claim 2, Kishimoto discloses a gas barrier film and display substrate using it (0001). The display substrate (20) comprising a transparent gas barrier laminate film (10) on an outermost surface and a transparent conductive layer (21) formed in direct physical contact with the surface of the transparent gas barrier film laminate (Fig. 3 and 014).


    PNG
    media_image1.png
    166
    436
    media_image1.png
    Greyscale

	Kishimoto does not disclose the transparent inorganic oxide gas barrier film having a b* value of more than 0 in the L*a*b* color system. However, Kishimoto teaches the inorganic oxide film (13) formed of silicon oxide and being vacuum-deposited (0035). Kishimoto further acknowledges adjusting “x” in general formula SiOx of the silicon oxide film to optimize the transparency due to the film becoming too yellowish in color (0035). Thus, given Kishimoto teaches the same materials and method of formation of the gas barrier film, as well as acknowledging the film having a yellowish hue, and applicant teaches that a yellowish hue has a b* value of more than 0 in the L*a*b* color system (Specification: 0034), it would have been obvious to a person of ordinary skill that inorganic film of Kishimoto would have a b* value of more than 0 as claimed.
	While Kishimoto teaches the material of the transparent conductive layer is not particularly limited as long as it is transparent and conductive, Kishimoto does not disclose the transparent conductive layer containing a conductive polymer and having a b* value of less than 0 in the L*a*b* color system.
	Iwata, in the analogous field of display devices, teaches a transparent conductive layer comprising a conductive polymer, the conductive polymer layer is transparent (0025) and formed of polydioxythiophene and polystyrene sulfonic acid (0029).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the inorganic oxide layer of Kishimoto to be formed of a conductive polymer which is a mixture of polydioxythiophene and polystyrene sulfonic acid as taught by Iwata, to provide a display with good optical characteristics (0011).
	Modified Kishimoto does not expressly teach a laminate having a b* value of less than 0 in the L*a*b* color system. However, Iwata teaches adjusting the b* value of the conductive film layer in the negative direction in order to suppress the yellow color of the touch panel. Thus, the b* value is a result effective variable, i.e., a variable which achieves a recognized result, and it would have been obvious to one having ordinary skill in the art to adjust the b* of the laminate for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Alternatively, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed b* value of the laminate, is viewed as an aesthetic design choice as it pertains to a color choice which affects the appearance of the product (see specification 0010) and does not result in a mechanical function. Thus, the design choice of b* values would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claim 4, Kishimoto discloses the gas barrier laminate film (10) comprising a transparent base material (11) and inorganic compound layers (13A and B) formed on at least one surface of the transparent base film (Fig. 1, 0011).

    PNG
    media_image2.png
    163
    457
    media_image2.png
    Greyscale

	The inorganic layers formed of silicon oxide (0035).
	Regarding claim 3 and 6, Kishimoto does not disclose the base material further having ultraviolet shielding properties. 
	Iwata teaches a base film including additives such as UV inhibitors (0018).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the base film of Kishimoto to include additives such as UV inhibitors as taught by Iwata, to impart UV shielding property to the base film (0018).
	 Regarding claim 12, Iwata discloses the conductive polymer having a surface resistance value of about several hundred Ω/sq, overlapping the claimed sheet resistance of 100 to 1,000 Ω/sq.
Regarding the overlapping ranges discussed in claims 1 and 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 14 and 15, it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed b* value of the laminate, is viewed as an aesthetic design choice as it pertains to a color choice which affects the appearance of the product (see specification 0010) and does not result in a mechanical function. Thus, the design choice of b* values would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Iwata as applied to claim 1 above and further in view of Iwaya et al. (US 2015/0367602).
	Regarding claim 5, modified Kishimoto discloses the limitations of claim 1 as discussed above. While Kishimoto teaches the inorganic oxide barrier film layers being silicon-oxide deposited layers (0035), Kishimoto does not disclose the gas barrier laminate film including two pairs of films each pair being a transparent base film and barrier layer formed on at least one surface of the base film with an adhesive layer interposed between the two pairs.
	Iwaya, in the analogous field of gas barrier films for electronic devices (0001) discloses a gas barrier film laminate having a structure in which two gas barrier films comprising a base and gas barrier layer are situated adjacent to each other and stacked through an adhesive layer (0010 and 0126).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the gas barrier laminate of Kishimoto to include a pair of films each comprising a transparent base film and barrier layer and including an adhesive layer between the two pairs as taught by Iwaya, to reduce the occurrence of air bubbles (0011).
	Regarding claim 7, Iwaya teaches the adhesive composition including UV absorber (0109).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Iwata as applied to claim 13 above and further in view of Kotsubo et al. (US 2006/0008665).
	Regarding claims 8 and 9, modified Kishimoto discloses the limitations of claim 13 as discussed above. Kishimoto does not disclose the display substrate having the transparent gas barrier film further including a transparent resin film having ultraviolet shielding properties and being adhesively attached to an opposite side of the transparent conductive layer.
	Kotsubo, in the analogous field of transparent conductive films for display devices (0002) teaches a laminate in which a second polymer film (12) is attached to a first polymer film (14) through an adhesive layer (13) (0049).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the display substrate of Kishimoto to further include a second polymer film attached to the base film via an adhesive, as taught by Kotsubo, to provide a device with improved appearance and durability (0008).
	Kotsubo does not teach the second polymer film having ultraviolet shielding properties.
	Iwata teaches a base film including additives such as UV inhibitors (0018).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second polymer film to include additives such as UV inhibitors as taught by Iwata, to impart UV shielding property to the film layer (0018).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Iwata as applied to claim 1 above and further in view of Kotsubo et al. (US 2006/0008665).
	Regarding claim 10, modified Kishimoto discloses the limitations of claim 1 as discussed above. Kishimoto does not disclose the display substrate further comprising a coating layer which is a layer of the laminate furthest from the transparent conductive layer.
	Kotsubo, in the analogous field of transparent conductive films for display devices (0002) teaches a laminate comprising a hardcoat layer (11) bonded to a base substrate and which is a layer of the laminate furthest away from the transparent conductive layer (16) (Fig. 2 and 0049).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the gas barrier film of Kishimoto to further include a hardcoat layer, as taught by Kotsubo, to provide a device with improved appearance and durability (0008).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Iwata in view of Kotsubo as applied to claim 10 above and further in view of Nakanishi et al. (US 6,590,622).
	Regarding claim 11, modified Kishimoto discloses the limitations of claim 10 as discussed above. Modified Kishimoto does not disclose the hardcoat layer having a pencil hardness of 2H or more.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the hardcoat layer of modified Kishimoto to have a pencil hardness of 3H as taught by Nakanishi, to protect the laminate from damage by a pushing pen or finger (column 3, lines 40-45).

Response to Arguments
Applicant’s amendments filed 01/15/2021 have been entered. Accordingly, the claim objections and claim rejections under 35 U.S.C. 112(b) have been withdrawn.

Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781